petition will be considered.   Smith, 107 Nev. at 677, 818 P.2d at 851.
                Petitioner bears the burden of demonstrating that extraordinary relief is
                warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004).
                             Because an appeal from the final judgment in an action is
                generally an adequate and speedy legal remedy, precluding writ relief,
                this court typically will not consider a writ petition challenging a district
                court order denying a motion to dismiss, unless no factual dispute exists
                and the district court was obligated to dismiss the action pursuant to clear
                authority or there is an important issue of law that needs clarification.
                Int'l Game Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                             Having considered the parties' arguments and the record
                before us, we conclude that petitioner has not demonstrated that
                extraordinary relief is warranted in this matter. Initially, as to
                petitioner's argument that the district court lacks subject matter
                jurisdiction, while the parties' nonresidency would have prevented the
                district court from exercising jurisdiction over their divorce, see NRS
                125.020(2), no such residency requirement is found in the statute
                providing for a declaratory relief action to adjudicate the validity of a
                contract.   See NRS 30.040; see also May v. Anderson, 121 Nev. 668, 672,
                119 P.3d 1254, 1257 (2005) (recognizing that a marital "settlement
                agreement is a contract, [such that] its construction and enforcement are
                governed by principles of contract law").
                             Next, with regard to personal jurisdiction, the forum selection
                clauses in the parties' three marital agreements constituted evidence of
                petitioner's consent to jurisdiction in Nevada, sufficient to create a
                genuine issue of fact, and thus, overcome a motion for summary judgment

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                          on this basis. See NRCP 12(b) (explaining that when matters outside the
                          pleading are presented to the district court in support of a motion to
                          dismiss, the motion will be treated as one for summary judgment); see also
                          Wood v. Safeway, Inc., 121 Nev. 724, 729, 731, 121 P.3d 1026, 1029, 1030-
                          31 (2005) (providing that "when reviewing a motion for summary
                          judgment, the evidence, and any reasonable inferences drawn from it,
                          must be viewed in a light most favorable to the nonmoving party" and
                          that, to avoid summary judgment, the nonmoving party must present
                          evidence demonstrating the existence of a genuine issue of fact); Tandy
                          Computer Leasing v. Terina's Pizza, Inc., 105 Nev. 841, 843, 784 P.2d 7, 8
                          (1989) (recognizing that a forum selection clause may be sufficient to
                          subject a party to personal jurisdiction if it is freely negotiated and is not
                          reasonable or unjust). To the extent that petitioner contends the
                          agreements were not freely negotiated and were unreasonable, these are
                          fact questions that should be determined by the district court after the
                          evidentiary hearing as to the validity of the agreements.
                                      Additionally, petitioner argues that the district court should
                          have dismissed the complaint under the pending action doctrine in light of
                          the parties' marriage dissolution proceedings pending in California. In
                          support of this argument, petitioner relies primarily on Public Service
                          Commission v. Eighth Judicial District Court, in which this court stated
                          that a court "will not entertain a declaratory judgment action if there is
                          pending, at the time of the commencement of the action for declaratory
                          relief, another action or proceeding to which the same persons are parties
                          and in which the same issues may be adjudicated." 107 Nev. 680, 684, 818
P.2d 396, 399 (1991) (internal quotations omitted). It is not clear,
                          however, that the issues presented in the declaratory relief action may be

SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 1947A

              ERE   NAM                                         gam=lam
                     adjudicated in the California case. Indeed, while the California court
                     made general recitals that it retained jurisdiction as to the issues
                     remaining after bifurcation, nothing in the record indicates that the
                     California court considered or made findings as to the specific issue of
                     whether it could or would adjudicate the validity of the marital
                     agreements. Thus, petitioner's argument in this regard does not compel
                     the conclusion that the district court was required to dismiss this case,
                     and writ relief is not warranted in this respect. Int'l Game Tech., 124 Nev.
                     at 197-98, 179 P.3d at 558-59.
                                  Finally, petitioner contends that the district court should have
                     dismissed the action based on judicial estoppel. In the California court,
                     real party in interest made general statements regarding that court's
                     retention of jurisdiction over the marital issues following bifurcation.
                     Based on the documents provided to this court, it does not appear that
                     these general statements were specific representations made in order to
                     obtain a favorable order as to the bifurcation motion. Instead, these
                     statements seem to indicate primarily that other marital issues beyond
                     the status of the divorce remained pending in the California court after
                     the bifurcation. Thus, they were not "totally inconsistent" with real party
                     in interest's filing of the declaratory relief action in the district court, and
                     we therefore conclude that the district court was not required by clear
                     authority to dismiss this action based on judicial estoppel. See Marcuse v.
                     Del Webb Cmtys., Inc., 123 Nev. 278, 287, 163 P.3d 462, 468-69 (2007)
                     (explaining that judicial estoppel applies when a party successfully asserts
                     a position in a judicial proceeding and then attempts to take a "totally
                     inconsistent" position in a second such proceeding if the taking of the first
                     position was not a result of ignorance, fraud, or mistake).

SUPREME COURT
       OF
     NEVADA
                                                             4
(0) 1947A 4.11'44>


                                                    MIZE
                                            In light of these considerations, we conclude that petitioner
                                has not demonstrated that the district court was required to dismiss the
                                action pursuant to clear authority or that an important issue of law needs
                                clarification. See Int? Game Tech., 124 Nev. at 197-98, 179 P.3d at 558-59.
                                Accordingly, we
                                            ORDER the petition DENIED.




                                                                                                         J.
                                                                           Hardesty


                                                                           P     at=4.0
                                                                           Parraguirre
                                                                                       1t




                                cc: Hon. Gayle Nathan, District Judge
                                     Black & LoBello
                                     Jimmerson Hansen
                                     Lemons, Grundy & Eisenberg
                                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                     5
(0) 1947A


              EFFUL21111[11111E111111                      '
                                                                             .